DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/26/2019 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2019, 11/24/2020, 05/06/2021 and 06/07/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2011/0249578) in view of Uchino et al. (US 2021/0153192), hereinafter “Uchino”.

As to claim 1, Nayeb Nazar teaches an apparatus (Nayeb Nazar, Fig. 1B, [0037], a WTRU 102), comprising: 
one or more processing elements configured to (Nayeb Nazar, Fig. 1B, [0037], the WTRU 102 includes a plurality of microprocessors to performs the functions of the WTRU 102): 
based on radio resource configuration (RRC) information from the cellular network, store a configuration for a semi-persistent (SP) channel state information (CSI) report for a physical uplink shared channel (PUSCH) (Nayeb Nazar, [0130], [0132], the WTRU receives a configuration for the SPS-CSI grant by RRC signaling, where the WTRU uses the configuration to perform uplink transmissions via resources on the PUSCH. [0042], the information received by the WTRU is stored in the memory of the WTRU); 
activate the configuration for the SP-CSI report based on downlink control information (DCI) from the cellular network (Nayeb Nazar, [0133], the WTRU determines to activate the configured SPS-CSI based on an indication from the reception of layer 1 signaling, for example based on a received DCI); 
transmit one or more SP-CSI reports using the PUSCH according to the active stored configuration (Nayeb Nazar, [0130], [0132], [0133] the WTRU uses the active configured SPS-CSI grant to perform CSI reporting using the configured grant for CSI on the PUSCH resources); and 
in response to expiration of the TAT, deactivate all active stored configurations of SP-CSI reports that use the PUSCH and that correspond to the one or more serving cells (Nayeb Nazar, [0130], [0135], the WTRU deactivates the configured SPS-CSI grant when the time alignment timer (TAT) applicable to the serving cell expires. The SPS-CSI grant is used to perform uplink transmissions via resources on the PUSCH).



However, Uchino teaches start a timing alignment timer (TAT) in response to a time alignment command from a cellular network for one or more serving cells (Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069], the timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to provide a user equipment and radio base station that are capable of realizing a more efficient utilization of radio resources for CSI and SRS, while reliably avoiding reconfiguration of radio resources when the timer expires (Uchino, [0009], [0074]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 2, wherein the apparatus is configured to enter an out-of-sync state in response to expiration of the TAT.

As to claim 2, Uchino teaches wherein the apparatus is configured to enter an out-of-sync state in response to expiration of the TAT (Uchino, [0006], when the timeAlignmentTimer expires, the UE determines that uplink (UL) synchronization cannot be established).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as (Uchino, [0006], [0022]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 3, wherein the deactivation of the stored configurations prevents collision between the stored configuration and a SP-CSI report on the PUSCH that is configured for another UE by the cellular network.

As to claim 3, Uchino teaches wherein the deactivation of the stored configurations prevents collision between the stored configuration and a SP-CSI report on the PUSCH that is configured for another UE by the cellular network (Uchino, Fig. 1, [0006], [0010], [0022], [0035], when the timeAlignmentTimer expires, the UE deactivates and stops the transmission of the semi-persistent CSI reports in the uplink, since the uplink synchronization of the WTRU cannot be established. Stopping the uplink transmission of the SP-CSI from the WTRU with expired timeAlignmentTimer and not synchronized uplink with the gNB avoids uplink SP-CSI transmission collisions with other UEs in the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to stop uplink transmissions when UL synchronization cannot be established, thereby avoiding propagation delay issues between each UE and the gNB and uplink collisions with other UEs (Uchino, [0006], [0022]).

As to claim 5, Nayeb Nazar teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform (Nayeb Nazar, [0038], [0042], [0045], [0194], a WTRU 102 includes a memory that stores software executed by a processor to perform the functions of the WTRU): 
based on radio resource configuration (RRC) information from the cellular network, storing a configuration for a semi-persistent (SP) channel state information (CSI) report for a physical uplink shared channel (PUSCH) (Nayeb Nazar, [0130], [0132], the WTRU receives a configuration for the SPS-CSI grant by RRC signaling, where the WTRU uses the configuration to perform uplink transmissions via resources on the PUSCH. [0042], the information received by the WTRU is stored in the memory of the WTRU); 
activating the configuration for the SP-CSI report based on downlink control information (DCI) from the cellular network (Nayeb Nazar, [0133], the WTRU determines to activate the configured SPS-CSI based on an indication from the reception of layer 1 signaling, for example based on a received DCI); 
transmitting one or more SP-CSI reports according to the active stored configuration (Nayeb Nazar, [0130], [0132], [0133] the WTRU uses the active configured SPS-CSI grant to perform CSI reporting using the configured grant for CSI on the PUSCH resources); and 
in response to expiration of the TAT, deactivating all active stored configurations of SP- CSI reports that use the PUSCH and that correspond to the one or more serving cells (Nayeb Nazar, [0130], [0135], the WTRU deactivates the configured SPS-CSI grant when the time alignment timer (TAT) applicable to the serving cell expires. The SPS-CSI grant is used to perform uplink transmissions via resources on the PUSCH).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 5, starting a timing alignment timer (TAT) in response to a time alignment command from a cellular network for one or more serving cells.

(Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069], the timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to provide a user equipment and radio base station that are capable of realizing a more efficient utilization of radio resources for CSI and SRS, while reliably avoiding reconfiguration of radio resources when the timer expires (Uchino, [0009], [0074]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 6, wherein the UE enters an out- of-sync state in response to expiration of the TAT.

As to claim 6, Uchino teaches wherein the UE enters an out- of-sync state in response to expiration of the TAT (Uchino, [0006], when the timeAlignmentTimer expires, the UE determines that uplink (UL) synchronization cannot be established).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to stop uplink transmissions when UL synchronization cannot be established, thereby avoiding propagation delay issues between each UE and the gNB and uplink collisions with other UEs (Uchino, [0006], [0022]).



As to claim 8, Uchino teaches wherein the deactivation of the stored configurations avoids collision between the stored configuration and an uplink communication on the PUSCH that is configured for another UE by the cellular network (Uchino, Fig. 1, [0006], [0010], [0022], [0035], when the timeAlignmentTimer expires, the UE deactivates and stops the transmission of the semi-persistent CSI reports in the uplink, since the uplink synchronization of the WTRU cannot be established. Stopping the uplink transmission of the SP-CSI from the WTRU with expired timeAlignmentTimer and not synchronized uplink with the gNB avoids uplink SP-CSI transmission collisions with other UEs in the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to stop uplink transmissions when UL synchronization cannot be established, thereby avoiding propagation delay issues between each UE and the gNB and uplink collisions with other UEs (Uchino, [0006], [0022]).

As to claim 9, Nayeb Nazar teaches an apparatus (Nayeb Nazar, Fig. 1B, [0037]-[0038], a processor or integrated circuit in the WTRU 102), comprising: 
one or more processing elements configured to (Nayeb Nazar, Fig. 1B, [0037], the WTRU 102 includes a plurality of microprocessors to performs the functions of the WTRU 102): 
store a configuration for a semi-persistent report of information associated with a wireless channel between the apparatus and the cellular network, wherein the report uses a (Nayeb Nazar, [0130], [0132], the WTRU receives a configuration for the SPS-CSI grant by RRC signaling, where the WTRU uses the configuration to perform uplink transmissions via resources on the PUSCH. [0042], the information received by the WTRU is stored in the memory of the WTRU); 
send one or more reports according to the stored configuration using the shared uplink channel (Nayeb Nazar, [0130], [0132], [0133] the WTRU uses the active configured SPS-CSI grant to perform CSI reporting using the configured grant for CSI on the PUSCH resources); and 
in response to detecting that a predetermined time interval has elapsed since the most recent time alignment with the cellular network, deactivate all active stored configurations of reports that use the shared uplink channel and correspond to the one or more serving cells (Nayeb Nazar, [0130], [0135], the WTRU deactivates the configured SPS-CSI grant when the time alignment timer (TAT) applicable to the serving cell expires. The SPS-CSI grant is used to perform uplink transmissions via resources on the PUSCH).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 9, track an amount of time elapsed since a most recent time alignment with a cellular network for one or more serving cells.

However, Uchino teaches track an amount of time elapsed since a most recent time alignment with a cellular network for one or more serving cells (Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069]-[0071], the timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB, and it is determined when the timer expires).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as (Uchino, [0009], [0074]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 10, wherein the apparatus is configured to track the amount of time using a timing alignment timer.

As to claim 10, Uchino teaches wherein the apparatus is configured to track the amount of time using a timing alignment timer (Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069]-[0071], the timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB, and it is determined when the timer expires).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to provide a user equipment and radio base station that are capable of realizing a more efficient utilization of radio resources for CSI and SRS, while reliably avoiding reconfiguration of radio resources when the timer expires (Uchino, [0009], [0074]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 11, wherein the apparatus is configured to start the timing alignment timer in response to a time alignment command from the cellular network.

As to claim 11, Uchino teaches wherein the apparatus is configured to start the timing alignment timer in response to a time alignment command from the cellular network (Uchino, Fig. 2, [0037], Fig. 4, Fig. 5, [0069]-[0071], the timeAlignmentTimer is restarted upon receiving the TA command from the network including a gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to provide a user equipment and radio base station that are capable of realizing a more efficient utilization of radio resources for CSI and SRS, while reliably avoiding reconfiguration of radio resources when the timer expires (Uchino, [0009], [0074]).

As to claim 13, Nayeb Nazar teaches wherein the information is channel state information (Nayeb Nazar, [0130], [0132], the WTRU receives the configuration for the SPS-CSI grant by RRC signaling).

As to claim 14, Nayeb Nazar teaches wherein the shared uplink channel is a physical uplink shared channel (PUSCH) (Nayeb Nazar, [0130], [0132], the WTRU receives the configuration for the SPS-CSI grant by RRC signaling, where the WTRU uses the configuration to perform uplink transmissions via resources on the PUSCH).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 15, wherein the deactivation of the stored configurations avoids collision between the stored configuration and an uplink communication on the shared uplink channel that is allocated for another UE by the cellular network.

As to claim 15, Uchino teaches wherein the deactivation of the stored configurations avoids collision between the stored configuration and an uplink communication on the shared uplink channel that is allocated for another UE by the cellular network (Uchino, Fig. 1, [0006], [0010], [0022], [0035], when the timeAlignmentTimer expires, the UE deactivates and stops the transmission of the semi-persistent CSI reports in the uplink, since the uplink synchronization of the WTRU cannot be established. Stopping the uplink transmission of the SP-CSI from the WTRU with expired timeAlignmentTimer and not synchronized uplink with the gNB avoids uplink SP-CSI transmission collisions with other UEs in the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to stop uplink transmissions when UL synchronization cannot be established, thereby avoiding propagation delay issues between each UE and the gNB and uplink collisions with other UEs (Uchino, [0006], [0022]).

Nayeb Nazar teaches the claimed limitations as stated above. Nayeb Nazar does not explicitly teach the following features: regarding claim 16, wherein the apparatus is configured to enter an out-of-sync state in response to the elapsing of the predetermined time interval.

As to claim 16, Uchino teaches wherein the apparatus is configured to enter an out-of-sync state in response to the elapsing of the predetermined time interval (Uchino, [0006], when the timeAlignmentTimer expires, the UE determines that uplink (UL) synchronization cannot be established).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar to have the features, as taught by Uchino, in order to stop uplink transmissions when UL synchronization cannot be established, thereby avoiding propagation delay issues between each UE and the gNB and uplink collisions with other UEs (Uchino, [0006], [0022]).

As to claim 19, Nayeb Nazar teaches further comprising: 
one or more antennas (Nayeb Nazar, Fig. 1B, [0039]-[0040], the WTRU includes antenna 122); and 
one or more wireless radios configured to communicate with the cellular network via the one or more antennas (Nayeb Nazar, Figs. 1A-1B, [0141], the WTRU includes a transceiver 120 to transmit and receive signals via the antenna 122 to and from the network).

As to claim 20, Nayeb Nazar teaches wherein the apparatus is an integrated circuit (Nayeb Nazar, Fig. 1B, [0037]-[0038], the WTRU 102 includes an integrated circuit (IC) to perform its functions).

Claims 4, 7, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2011/0249578) in view of Uchino et al. (US 2021/0153192), hereinafter “Uchino” and further in view of Kwon et al. (US 2014/0086213) (provided in the IDS), hereinafter “Kwon”.

Nayeb Nazar and Uchino teach the claimed limitations as stated above. Nayeb Nazar and Uchino do not explicitly teach the following features: regarding claim 4, wherein the apparatus is configured to: 
re-enter an in-sync state based on performing a random access channel (RACH) procedure or receiving a time alignment command media access control control element (TAC MAC CE).

As to claim 4, Kwon teaches wherein the apparatus is configured to: 
(Kwon, [0075], when the TAT expires the mobile station and the base station are not synchronized with each other, and the mobile station performs a random access preamble transmission, where the random access procedure is performed in order to acquire the uplink synchronization) or receiving a time alignment command media access control control element (TAC MAC CE) (Kwon, [0076], the mobile station receives a MAC control element to perform time alignment and uplink synchronization with the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar and Uchino to have the features, as taught by Kwon, in order to perform uplink synchronization between the base station and mobile stations, where the more accurate time at which the uplink signals of the plurality of mobile stations are received, the higher the reception performance (Kwon, [0074]).

Nayeb Nazar and Uchino teach the claimed limitations as stated above. Nayeb Nazar and Uchino do not explicitly teach the following features: regarding claim 7, wherein the operations further comprise: 
re-entering an in-sync state based on performing a random access channel (RACH) procedure or receiving a time alignment command media access control control element (TAC MAC CE).

As to claim 7, Kwon teaches wherein the operations further comprise: 
re-entering an in-sync state based on performing a random access channel (RACH) procedure (Kwon, [0075], when the TAT expires the mobile station and the base station are not synchronized with each other, and the mobile station performs a random access preamble transmission, where the random access procedure is performed in order to acquire the uplink synchronization) or receiving a time alignment command media access control control element (TAC MAC CE) (Kwon, [0076], the mobile station receives a MAC control element to perform time alignment and uplink synchronization with the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar and Uchino to have the features, as taught by Kwon, in order to perform uplink synchronization between the base station and mobile stations, where the more accurate time at which the uplink signals of the plurality of mobile stations are received, the higher the reception performance (Kwon, [0074]).

Nayeb Nazar and Uchino teach the claimed limitations as stated above. Nayeb Nazar and Uchino do not explicitly teach the following features: regarding claim 12, wherein the time alignment command is included in a media access control (MAC) control element (CE).

As to claim 12, Kwon teaches wherein the time alignment command is included in a media access control (MAC) control element (CE) (Kwon, [0076], the mobile station receives a timing advance command from the base station through an MAC control element).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar and Uchino to have the features, as taught by Kwon, in order to perform uplink synchronization between the base station and mobile stations, where the more accurate time at which the uplink signals of the plurality of mobile stations are received, the higher the reception performance (Kwon, [0074]).

Nayeb Nazar and Uchino teach the claimed limitations as stated above. Nayeb Nazar and Uchino do not explicitly teach the following features: regarding claim 17, wherein the 

As to claim 17, Kwon teaches wherein the apparatus is configured to re-enter an in-sync state based on performing a random access channel (RACH) procedure (Kwon, [0075], when the TAT expires the mobile station and the base station are not synchronized with each other, and the mobile station performs a random access preamble transmission, where the random access procedure is performed in order to acquire the uplink synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar and Uchino to have the features, as taught by Kwon, in order to perform uplink synchronization between the base station and mobile stations, where the more accurate time at which the uplink signals of the plurality of mobile stations are received, the higher the reception performance (Kwon, [0074]).

Nayeb Nazar and Uchino teach the claimed limitations as stated above. Nayeb Nazar and Uchino do not explicitly teach the following features: regarding claim 18, wherein the apparatus is configured to re-enter an in-sync state based on receiving a time alignment command media access control control element (TAC MAC CE).

As to claim 18, Kwon teaches wherein the apparatus is configured to re-enter an in-sync state based on receiving a time alignment command media access control control element (TAC MAC CE) (Kwon, [0075]-[0076], when the TAT expires the mobile station and the base station are not synchronized with each other, and the mobile station receives a MAC control element to perform time alignment and uplink synchronization with the base station by restarting the TAT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nayeb Nazar and Uchino to have the features, as taught by Kwon, in order to perform uplink synchronization between the base station and mobile stations, where the more accurate time at which the uplink signals of the plurality of mobile stations are received, the higher the reception performance (Kwon, [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Babaei et al. U.S. Patent Application Pub. No. 2019/0215870 – Random access and bandwidth part operation.
Pelletier et al. U.S. Patent Application Pub. No. 2012/0281566 – Method and apparatus for controlling connectivity to a network.
Kuo U.S. Patent Application Pub. No. 2009/0298524 – Method and apparatus for handling semi-persistent transmission resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473